—In a paternity proceeding, the appeals are from (1) an order of the Family Court, Kings County, dated June 17, 1977, which, after a hearing, adjudged appellant to be the father of petitioner’s child and (2) an order of the same court, dated August 4, 1977, which directed him to pay $30 per week for the support of the child. Appeal from order dated June 17, 1977, dismissed, without costs or disbursements. The order is not an "order of disposition” (see Family Ct Act, § 1112) and is reviewed on the appeal from the order dated August 4, 1977. Order dated August 4, 1977 affirmed, without costs or disbursements. On the record in this case, primarily petitioner’s testimony, paternity was established by clear, convincing and entirely satisfactory evidence (see Matter of Susan W. v Amhad Q., 65 AD2d 594). O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.